DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Wayne L. Tang (Reg. 36,028) on 5/18/2022.
	In the claims:
1. (Currently Amended) A component for a cage having a front opening, and parallel top and bottom structures for holding electronic devices in a computing system, the component comprising: 
a cover having a hook, an emboss, and a main panel, wherein the cover is couplable to the cage by the hook and emboss; and 
a partition having a primary panel joined to the main panel of the cover via a joint, the primary panel including a top edge with a fastener panel and an opposite bottom edge with a fastener panel, wherein the partition is perpendicularly insertable into the cage through the front opening, wherein the fastener panel of the top edge is attachable to the top structure of the cage and the fastener panel of the bottom edge is attachable to the bottom structure of the cage when the partition is inserted into the cage, and wherein the cover and the partition are fabricated as a single piece and wherein the cover is detachable from the partition by breaking off the main panel of the cover from the primary panel at the joint.

11. (Currently Amended) A system having multiple cages, each cage for holding an3 4864-1278-9023 1electronic component, the system comprising: 
a chassis having a front opening, a top structure, and a bottom structure parallel to the top structure, wherein the top structure and the bottom structure define the multiple cages, and wherein each cage comprises: 
a cover having a hook, an emboss, and a main panel, wherein the hook of the cover is couplable to the top structure and emboss of the cover is couplable to the bottom structure of the chassis; and 
a partition having a primary panel initially joined to the main panel of the cover via a joint, the primary panel including a top edge with a fastener panel and an opposite bottom edge with a fastener panel, wherein the partition is perpendicularly insertable into the cage through the front opening, wherein the fastener panel of the top edge is attachable to the top structure of the cage and the fastener panel of the bottom edge is attachable to the bottom structure of the cage when the partition is inserted into the cage, wherein the cover and the partition are fabricated as a single piece, and wherein the partition is coupled to the top structure and the bottom structure of the chassis, wherein the cover is detachable from the partition by breaking off the main panel of the cover from the primary panel at the joint.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a component for a cage having a front opening, and parallel top and bottom structures for holding electronic devices in a computing system, as recited in claim 1, which comprises a partition having a primary panel joined to the main panel of the cover via a joint, the primary panel including a top edge with a fastener panel and an opposite bottom edge with a fastener panel, wherein the partition is perpendicularly insertable into the cage through the front opening, wherein the fastener panel of the top edge is attachable to the top structure of the cage and the fastener panel of the bottom edge is attachable to the bottom structure of the cage when the partition is inserted into the cage, and wherein the cover and the partition are fabricated as a single piece and wherein the cover is detachable from the partition by breaking off the main panel of the cover from the primary panel at the joint.

Regarding claim 7, the prior arts of record fail to teach, disclose or suggest a component for a cage for holding electronic devices in a computing system, as recited in claim 7, wherein (i) the cover is fixed to the cage in a first position; and (ii) the cover is removed from the cage and rotated approximately 180 degrees, and the rotated cover is fixed to the cage in a second position, wherein the emboss of the cover engages with a matching feature of a top portion of the cage and the hook of the cover engages with a matching feature of a bottom portion of the cage in the second position.  

Regarding claim 11, the prior arts of record fail to teach, disclose or suggest a system having multiple cages, each cage for holding an3 4864-1278-9023 1electronic component, as recited in claim 11, the system further comprises a partition having a primary panel initially joined to the main panel of the cover via a joint, the primary panel including a top edge with a fastener panel and an opposite bottom edge with a fastener panel, wherein the partition is perpendicularly insertable into the cage through the front opening, wherein the fastener panel of the top edge is attachable to the top structure of the cage and the fastener panel of the bottom edge is attachable to the bottom structure of the cage when the partition is inserted into the cage, wherein the cover and the partition are fabricated as a single piece, and wherein the partition is coupled to the top structure and the bottom structure of the chassis, wherein the cover is detachable from the partition by breaking off the main panel of the cover from the primary panel at the joint.

					Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841